DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 objected to because of the following informalities:  Claim 12 fails to end in a period.  Each claim must begin with a capital letter and end with a period (.).  See MPEP 608.01(m).  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “solid-liquid separator module configured to receive mixed solid and liquid waste and separate solid material from the mixed solid and liquid waste” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “module” coupled with functional language “solid-liquid separator ... configured to receive mixed solid and liquid waste and separate solid material from the mixed solid and liquid waste” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  .
Since this claim limitation invokes 35 U.S.C. 112(f), or sixth paragraph, claims 1 and 3-20 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f), or sixth paragraph limitation: a conveyor with spaced belts through which liquid can be drained (See [0008]).  

If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), or sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f), or sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim limitation “an accumulator and macerator module configured to receive and macerate the solid material from the solid-liquid separator module” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “module” coupled with functional language “accumulator and macerator ... configured to receive and macerate the solid material from the solid-liquid separator module” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  .
Since this claim limitation invokes 35 U.S.C. 112(f), or sixth paragraph, claims 1-20 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
(See [0036]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), or sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f), or sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim limitation “drying module configured to receive and dry macerated solid material from the accumulator and macerator module” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “module” coupled with functional language “drying ... configured to receive and dry macerated solid material from the accumulator and macerator module” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  .

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f), or sixth paragraph limitation: a drying plate (See [0042]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), or sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f), or sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim limitation “combustion module configured to receive and combust dried macerated solid material from the drying module” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “module” coupled with functional language “combustion ... configured to receive and combust dried macerated 
Since this claim limitation invokes 35 U.S.C. 112(f), or sixth paragraph, claim 1-20 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f), or sixth paragraph limitation: a collection tray/funnel/bowl, a conduit, and a combustion chamber (See [0043]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), or sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f), or sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim limitation “extrusion module” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “module” coupled with 
Since this claim limitation invokes 35 U.S.C. 112(f), or sixth paragraph, claim 4-9 and 16-20 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f), or sixth paragraph limitation: a loading tube, a valve, and an actuator (See [0014]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), or sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f), or sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,133,273 to Glennon (“Glennon”).
As to claim 1, Glennon teaches a solid waste treatment system comprising:
a solid-liquid separator module configured to receive mixed solid and liquid waste and separate solid material from the mixed solid and liquid waste (Dewatering module shown in Fig. 1);
an accumulator and macerator module configured to receive and macerate the solid material from the solid-liquid separator module (Blender and Macerator Pumps shown in Fig. 1);
a drying module configure to receive and dry macerated solid material from the accumulator and macerator module (Drying/ Drying, Pelletizing, Storage modules shown in Fig. 1) ; and
a combustion module configured to receive and combust dried macerated solid material from the drying module (Incinerator module shown in Fig. 1).
All elements shown in the Glennon reference are considered to meet the 112(f) limitations of the claim by either having analogous structure to that recited in the specification or else being equivalents of the structure by performing substantially the same function in substantially the same way to achieve substantially the same results or else as having insubstantial differences.
Glennon is different from claim 1, in that Glennon does not mention that the drying receives the output from the macerator but instead from the blender.  However, providing the output of the macerator pump to the drying in order to achieve the predictable result of providing for broken and comminuted solids of combustible that has (See col. 9 lines 30-42).  Accordingly, it would have been obvious to a person having ordinary skill ni the art at the time of invention to provide the output of the macerator to the dryer in Glennon in order to achieve the predictable result of macerating the combustible mixture to provide a desired particle size and drying the macerated mixture to provide for a desired broken and comminuted solid cake of combustible mixture as taught in Glennon.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to claim 2, Glennon teaches that the sludge is dewatered using a belt press (See col. 7 lines 45-47), which comprises two conveyor belts spaced apart and drains the liquid, and Glennon then transports the solids to the accumulator macerator module (See in Fig. 1, the sludge cake is provided to the blender of the accumulator macerator module).
As to claim 12, Glennon teaches a method of solid waste treatment comprising:
receiving, by a solid-liquid separator module, mixed solids and liquid waste (See in Fig. 1, Waste Water Sludge is received in the Dewatering module);
separating, by the solid-liquid separator module, solid material from the mixed solid and liquid waste (See in Fig. 1, the Dewatering module separates sludge cake and filtrate);
macerating, by an accumulator and macerator module, the solid material (See in Fig. 1, the sludge cake is delivered form the dewatering separator to the blender and macerator, where it is macerated) ;
(See in Fig. 1, steps/modules of Drying, Pelletizing, and Storage are provided where solid material is dried; the Air Pre-heater and heat exchanger are considered part of the Drying Module) ; and
combusting, by a combustion module, the solid material (Solid material is delivered to the incinerator either directly from the Macerator Pumps or from the Drying module).
All elements shown in the Glennon reference are considered to meet the 112(f) limitations of the claim by either having analogous structure to that recited in the specification or else being equivalents of the structure by performing substantially the same function in substantially the same way to achieve substantially the same results or else as having insubstantial differences.
Glennon is different from claim 12, in that Glennon does not mention that the drying receives the output from the macerator but instead from the blender.  However, providing the output of the macerator pump to the drying in order to achieve the predictable result of providing for broken and comminuted solids of combustible that has been sufficiently macerated to achieve small particle size into the incinerator (See col. 9 lines 30-42).  Accordingly, it would have been obvious to a person having ordinary skill ni the art at the time of invention to provide the output of the macerator to the dryer in Glennon in order to achieve the predictable result of macerating the combustible mixture to provide a desired particle size and drying the macerated mixture to provide for a desired broken and comminuted solid cake of combustible mixture as taught in Glennon.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
(See in Fig. 1, the Incinerator produces Off Gasses), a hot flue gas and providing the hot flue gas to the drying module (See in Fig. 1, the Off gasses are used to heat the incoming Air In and the heat exchanger is considered to be part of the Drying module).

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glennon in view of U.S. Patent Application Publication No. 2016/0355419 to Chauvin (“Chauvin”).
As to claims 3 and 15, Glennon teaches the system of claim 1 or method of claim 12, and further provides that there is an accumulator (See Glennon in Fig. 1, the Blender module is an accumulator), and a macerator (See Glennon in Fig. 1 Macerator Pump is a Macerator).  But Glennon does not mention the use of an actuator force the solid material form the accumulator into the macerator.  Chauvin is directed to a similar device for dewatering and macerating sewage waste (See Chauvin abstract).  Chauvin suggest using an actuator to force the flow of material through the system (See Chauvin [0051] and [0053]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for an actuator in Glennon in order to provide the predictable result of forcing the solid waste through the accumulator/macerator as is demonstrated in Chauvin.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glennon in further view of U.S. Patent No. 5,389,114 to Forder (“Forder”).
As to claim 10, Glennon teaches the system of claim 1, and further in Glennon the combustion module produces a flue gas upon combusting the solids (See in Fig. 1, the Incinerator produces Off Gasses), a hot flue gas and providing the hot flue gas to the drying module (See in Fig. 1, the Off gasses are used to heat the incoming Air In and the heat exchanger is considered to be part of the Drying module), in the combustor of the combustion module (See in Fig. 1 and Incinerator module is provided). But Glennon does not mention that there is a hopper configured to transport the dried/macerated solids from the drying module to the combustor; and the hopper comprises a travel conduit and a rotating auger within the travel conduit, the rotating augur configured to transport the dried macerated solids material to the combustor.  Forder is directed to a similar device for the dewatering and incineration of sludge (See Forder abstract).  Forder provides for collecting the dried sludge from the dryer using a hopper (9) which comprises a travel conduit and rotating auger (10).  Forder provides that this arrangement facilitates extruding and cutting the dried solids into briquettes which are then passed to the incinerator for burning (See col. 2 lines 1-20).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide the dried solids to a hopper comprising a travel conduit with rotating auger in Glennon in order to provide the predictable result of efficiently conveying and extruding and briquetting the solids for use in in a furnace/incinerator as taught by Forder. See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glennon and Forder in further view of U.S. Patent Application Publication No. 2014/0309475 to Van Naarden et al. (“Van Naarden”).
As to claim 11, Glennon and Forder teach the system of claim 10, and Glennon suggests that the waste heat from the flue gas is recovered for other processes (See in Glennon col. 13 lines 40-50), but do not mention a thermo-electric power generation device placed in the flue gas to receive thermal energy and generate electric power.  Van Naarden is directed to a similar system for the drying and incineration of sewage sludge (MSW) (See abstract and in the Figs. and see [0004]).  Van Naarden suggests providing for a boiler and electric power generator to use thermal energy from to produce electric power (See Boiler and Generator in Fig. 2, and see [0094] and [0095]), thereby using recovered thermal energy to produce electric power.  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for a thermo-electric power generation module including a boiler and electricity generator in Glennon and Forder in order to achieve the predictable result of converting excess waste heat in the flue gas to useful electricity as taught and demonstrated in Van Naarden.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Allowable Subject Matter
s 4-9, 14, and 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 4, Glennon and Chauvin are the nearest prior art but they do not teach or fairly suggest further in combination that the here is an extrusion module through which the drying module receives the macerated solid material from the accumulator and macerator module.
Claims 5-9 are considered to contain allowable subject matter by virtue of their dependence on claim 4.
As to claim 14, Glennon is considered to be the nearest prior art but Glennon does not teach nor fairly suggest further extruding the macerated solid material onto a rotating drying plate of the drying module.
As to claim 16, Glennon and Chauvin are the nearest prior art but they do not teach nor fairly suggest wherein forcing the solid material into the macerator of the acumulator and macerator module comprises forcing macerated solid material into an extrusion module.
Claims 17-20 are considered to contain allowable subject matter by virtue of their dependence on claim 16.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCAS A STELLING/Primary Examiner, Art Unit 1773